Title: To Alexander Hamilton from William Campbell, 15 January 1800
From: Campbell, William (of NC.)
To: Hamilton, Alexander


          
            Sir,
            Cantonment Harpers ferry Jany 15th 1800
          
          Your letter to Lt Colo. Parker was yesterday recd. & opened by me as Comdt. of the 8th Regt I shall inform Lt. Little he is Considered as an officer belonging to the Regt., but of Junior rank
          Mr. Davidson Shall be informed the Contents of a Letter from the Pay M. Genl. which Accompanied yours—
          The Given name of Mr. Hill who has been Nominated as Chaplain is William. I have not Known him as Chaplain Untill, a few days ago. Genl. Pinkney notified him to prepare an Oration to deliver at this Post on the 22nd. of next Month to the Memory of the late Commander in Chief Genl. Washington.
          I have the Honour to be Sir With great respect, yr. Obdt Servt.
          
            Wm. Campbell Majr. 8th US Regt
          
        